Title: Enclosure: [Account with John B. Church], [17–18 February 1795]
From: Coxe, Tench
To: 



Alexr. Hamilton Esqr forJohn Barker Church, Esqr
To Tench Coxe Dr. (in accot. for the Investment of half of ten thousand Dollars in Lands)






To part amot. of the debit to Ball & Smith ⅌ a/c
37..19..2½  



To half amount of cost of Lands with Steedman ⅌ account
305..13..1¼  


647.15.10¼
To part of the amount of the cost of Lands with Ruston, Jackson & Compy. (being twenty One tracts about 8484 Acres—and 156 being out of three tracts—believed to contain a coalittion computed on the whole at
625.  0.0  



To half amount of the cost of lands with Pattersons & Co
883..11..⟨9¾⟩




1852.  4.  1¾ 



balance on your half of 10,000 Drs. advanced to purchase lands in Co
  22. 15. 10¼ 



Feby. 17. 1795
£1875.  0.  0 



Balance brought down Cr.
22. 15. 10¼ 



To ½ of after charge for carrying patents thro the offices in Patterson & Co’s Case
 19.  2.  6 




£  3.  12.  4½ 


(see letter or Note to Mr. Hamilton of Feby 25. 1795) with copy hereof. Also dupl. sent 23d. June 1797.
